                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 PETER PAPALEO,                                 )
                                                )
                       Petitioner,              )           Case No. 18-cv-0232
                                                )
        v.                                      )           Judge Robert M. Dow, Jr.
                                                )
 JACQUELINE LASHBROOK, Warden,                  )
 Menard Correctional Center,                    )
                                                )
                       Respondent.              )

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner Peter Papaleo’s pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 [1]. For the reasons explained below, the habeas

petition [1] is respectfully denied. The Court declines to certify any issue for appeal pursuant to

28 U.S.C. § 225(c)(2) and directs the Clerk to enter judgment against Petitioner and in favor of

Respondent. Civil case terminated.

  I.   Background

       A.      State Court Proceedings

       In 2007, a Cook County grand jury returned indictments that charged Petitioner with a

number of crimes in two cases: No. 07 CR 9559 and No. 07 CR 9560. People v. Papaleo, 70

N.E.3d 235, 237–38 (Ill. App. Ct. 2016). In May 2010, Petitioner filed a motion to suppress in

both cases, and a motion to dismiss in No. 07 CR 9560 asserting that a detective had offered

perjured testimony to the grand jury. Id. at 238.

       After holding an initial hearing on both the motions to suppress and the motion to dismiss

on August 2, 2010, the Court scheduled a second day of hearing for August 30 because the

detective in question was unavailable. Id. On August 27, 2010, the State again convened a grand
jury, which after hearing testimony from a different detective, returned an indictment for four new

charges that generated criminal case No. 10 CR 15617. Id. In light of this new indictment, at the

August 30, 2010 pre-trial hearing on 10 CR 15617 the states attorney informed the court that the

State intended to “nol-pros” both 2007 indictments, although the record does not indicate when or

if the State dismissed the 2007 indictments. Id. Shortly thereafter, Petitioner moved to dismiss

the 2010 indictment.       Id. at 239.   He argued that the State was aware of the alleged

misrepresentation during the 2007 grand jury proceedings and had secured the 2010 indictment

“‘to circumvent [his] due process rights’ and ‘stop [him] from proceeding and prevailing on his

Motion to Dismiss.’” Id.

       The Illinois Appellate Court detailed the Circuit Court’s handling of those motions in its

opinion denying Petitioner’s post-conviction petition on appeal,

       At the hearing on [Petitioner’s] motion to dismiss the 2010 indictment, the State
       called Detective Mendez as its only witness. Detective Mendez admitted that when
       she testified before the grand jury in April 2007, she did not know whether G.G.
       suffered a torn hymen. She believed, nonetheless, that her grand jury testimony
       was otherwise accurate. The State then asked Detective Mendez whether she
       “intentionally lie[d] to the Grand Jury about [G.G.’s] injuries so * * * [she] could
       receive an indictment * * *?” Detective Mendez answered “no.” On cross-
       examination, Detective Mendez acknowledged that during the April 2007 grand
       jury, she answered “yes” when asked by the State whether G.G. suffered a torn
       hymen.

       The court found that Detective Mendez made “a misrepresentation before the Grand
       Jury when she agreed that there was a torn hymen.” However, the court found that
       the misrepresentation was not “intentional,” “knowing,” or “sinister,” based on
       Detective Mendez’s “flippant, cavalier demeanor.” The court expressed doubt as
       to whether Detective Mendez was “bright enough to have intentionally misled a
       Grand Jury” and explained Detective Mendez “thinks it’s apparently okay to just
       say yes to whatever questions are asked of her.”

       Continuing, the court, citing People v. Oliver, 859 N.E.2d 38 (2006), noted that to
       obtain dismissal of an indictment as a result of a due process violation, a defendant
       must show that the violation caused “substantial prejudice.” The court found that
       defendant made “absolutely no showing of prejudice” because physical injury (such
       as a torn hymen) is not an element of sexual assault, and the State had sufficient


                                                2
        evidence to reindict [Petitioner] without Detective Mendez’s testimony. The court
        then denied [Petitioner’s] motion to dismiss.

Papaleo, 70 N.E.3d at 239.

        The case then proceeded to a jury trial in which the jury found Petitioner guilty. Id.

Petitioner received a sentence of 50 years imprisonment and 20 years of mandatory supervised

release. Id. On direct appeal, Petitioner only argued that his MSR term should have been an

indeterminate term of three years to life, which the State conceded, and the Illinois Appellate Court

ordered the “defendant’s mittimus be corrected to reflect that his MSR term was an indeterminate

period of three years to life.” Id. Petitioner did not file a petition for leave to appeal (“PLA”) in

the Illinois Supreme Court.

        B.       State Collateral Proceedings

        On February 21, 2014, Petitioner filed a pro se postconviction petition. Id. Petitioner

argued, among other things, that appellate counsel had rendered ineffective assistance by failing

to argue that trial counsel had been ineffective when he did not prevent the State from dismissing

the 2007 indictment before the court ruled on defendant’s motion to dismiss in No. 07 CR 9560.

Id. The Circuit Court summarily dismissed the postconviction petition as frivolous and patently

without merit. Id. After the Circuit Court denied his motion to reconsider, Petitioner appealed.

Id. at 239–40.

        On appeal, Petitioner argued that the Circuit Court had erred in summarily dismissing his

petition given he had stated the essence of a constitutional claim. Id. Specifically, Petitioner

argued that under People v. Woolsey, 564 N.E.2d 764 (Ill. 1990), the Circuit Court had violated

his due process rights by allowing the state to dismiss the 2007 indictments before resolving his

motion to dismiss in case No. 07 CR 9560 and that trial and appellate counsel had been ineffective

for failing to raise that issue. Id.


                                                 3
       To determine whether counsel had been ineffective, the Appellate Court turned to whether

the detective’s testimony constituted such a severe violation of defendant’s due process rights that

the case against him should have been dismissed with prejudice. Id. at 242. As the court explained,

“[t]o win dismissal of an indictment on the basis that it was obtained as a result of prosecutorial

misconduct, the ‘defendant must * * * show that the prosecutors prevented the grand jury from

returning a meaningful indictment by misleading * * * it.’” Id. at 243 (citing People v. DiVincenzo,

700 N.E.2d 981, 991 (Ill. 1998), abrogated on other grounds by People v. McDonald, 77 N.E.3d

26 (Ill. 2016)). Indeed, to permit dismissal of the claims with prejudice, the court explained that

“a defendant must show that the deprivation was ‘unequivocally clear’ and caused ‘actual and

substantial prejudice. Id. (citing People v. Oliver, 859 N.E.2d 38, 43 (Ill. 2006)).

       Upon review of the record, the Appellate Court concluded that even excluding the false

testimony that Detective Mendez had provided the grand jury—that the victim’s hymen had been

torn—“the State presented the grand jury with ample evidence to produce an indictment.” Id.

Specifically, the State had presented evidence that (1) “defendant was born in 1963,” (2) the victim

was born in 2000, and (3) that “between January 2005 and March 2007, defendant inserted his

penis into [the victim’s] mouth, anus, and vagina, and rubbed his penis on h[er] buttocks. In

addition, Detective Mendez also informed the grand jury that she learned that [the victim] had

complained of pain in her rectum and blood in her urine.” Id. In light of this testimony, the

Appellate Court concluded that State had presented more than sufficient evidence to sustain an

indictment for predatory criminal sexual assault, even excluding Detective Mendez’s incorrect

testimony. Id. (citing 720 ILCS 5/12-14.1(a)(1) (“The accused commits predatory criminal sexual

assault of a child if: (1) the accused was 17 years of age or over and commits an act of sexual

penetration with a victim who was under 13 years of age when the act was committed * * *.”)).



                                                 4
Because there was sufficient evidence to sustain the indictment, Petitioner could not show that the

false testimony regarding the hymen damage prejudiced him for purposes of his due process claim,

and the Illinois Appellate Court affirmed the summary dismissal of Petitioner’s postconviction

petition. Id. at 244.

        In January 2017, Petitioner filed a PLA that raised the same appellate counsel claim, [17-

8], which the Illinois Supreme Court summarily denied on March 29, 2017, [17-9]. On March 11,

2018, Petitioner filed the instant petitioner for a writ of habeas corpus under 28 U.S.C. § 2254.

 II.    Legal Standards

        A. Habeas Relief

        Under the Antiterrorism and Effective Death Penalty Act of 1996, habeas relief cannot be

granted unless the state court’s decision was contrary to, or involved an unreasonable application

of, federal law as determined by the Supreme Court. See Williams v. Taylor, 529 U.S. 362, 402–

03 (2000); Warren v. Baenen, 712 F.3d 1090, 1096 (7th Cir. 2013). Habeas relief “has historically

been regarded as an extraordinary remedy, a bulwark against convictions that violate fundamental

fairness.” Brecht v. Abrahamson, 507 U.S. 619, 633 (1993) (internal quotation marks and citation

omitted). Habeas petitions require the district court “essentially to reopen the criminal process to

a person who already has had an opportunity for full process.” Almonacid v. United States, 476

F.3d 518, 521 (7th Cir. 2007). Relief under § 2254 is a “‘guard against extreme malfunctions in

the state criminal justice systems,’ not a substitute for ordinary error correction through appeal.”

Harrington v. Richter, 562 U.S. 86, 102-03 (2011) (quoting Jackson v. Virginia, 443 U.S. 307,

332 n.5 (1979) (Stevens, J., concurring in judgment)). To obtain habeas relief in federal court, “a

state petitioner must show that the state court’s ruling on the claim being presented in federal court

was so lacking in justification that there was an error well understood and comprehended in



                                                  5
existing law beyond any possibility for fairminded disagreement.” Id. at 103. Habeas review does

not give federal courts the opportunity to re-examine state decisions on state laws. Estelle v.

McGuire, 502 U.S. 62, 68 (1991).         Federal habeas review is limited to violations of “the

Constitution, laws, or treaties of the United States.” Id. (citations omitted).

       B. Procedural Default

       “A state petitioner seeking a writ of habeas corpus in federal court must first exhaust the

remedies available to him in state court, 28 U.S.C. § 2254(b)(1)(A), thereby giving the State the

opportunity to pass upon and correct alleged violations of its prisoners' federal rights.” Cheeks v.

Gaetz, 571 F.3d 680, 685 (7th Cir. 2009) (internal quotations marks and citation omitted). In

particular, a habeas petitioner must fully and fairly present his federal claims through one full

round of state court review before he files his federal habeas petition. See O’Sullivan v. Boerckel,

526 U.S. 838, 845, 848 (1999); Mulero v. Thompson, 668 F.3d 529, 536 (7th Cir. 2012). To fairly

present a claim, the petitioner must include both the operative facts and the controlling legal

principles on which the claim is based, and also must alert the state court that the claim raised is

based on federal law. Chambers v. McCaughtry, 264 F.3d 732, 737 (7th Cir. 2001); Sweeney v.

Carter, 361 F.3d 327, 332 (7th Cir. 2004). “[W]hen a petitioner has exhausted his state court

remedies and failed to properly assert his federal claims at each level of review those claims are

procedurally defaulted.” Woods v. Schwartz, 589 F.3d 368, 373 (7th Cir. 2009). A claim also is

procedurally defaulted “[w]hen a state court resolves a federal claim by relying on a state law

ground that is both independent of the federal question and adequate to support the judgment.”

Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir. 2010) (citations omitted). “Thus, when a state

court refuses to reach the merits of a petitioner’s federal claims because they were not raised in

accord with the state’s procedural rules (i.e., because the petitioner failed to contemporaneously



                                                  6
object), that decision rests on independent and adequate state procedural grounds.” Id. (citations

omitted).

        “A federal court on collateral review will not entertain a procedurally defaulted

constitutional claim unless the petitioner can establish cause and prejudice for the default or that

the failure to consider the claim would result in a fundamental miscarriage of justice.” Id. (citing

Johnson v. Loftus, 518 F.3d 453, 455 (7th Cir. 2008)). “In order to demonstrate cause for failure

to exhaust, [a petitioner] must demonstrate that ‘some objective factor external to the defense

impeded [ ] efforts to comply with the State’s procedural rule.’” Guest v. McCann, 474 F.3d 926,

930 (7th Cir. 2007) (quoting McCleskey v. Zant, 499 U.S. 467, 493 (1991)) (quoting Murray v.

Carrier, 477 U.S. 478 (1986)). “The habeas petitioner must show ‘not merely that the errors at

* * * trial created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.’” Murray v.

Carrier, 477 U.S. 478, 494 (1986) (quoting United States v. Frady, 456 U.S. 152, 170 (1982)). A

fundamental miscarriage of justice occurs when a habeas petitioner establishes that “a

constitutional violation has probably resulted in the conviction of one who is actually innocent.”

Id. at 496.

III.    Analysis

        Petitioner’s timely habeas petition [1], raises four separate claims: (1) that appellate

counsel was ineffective for failing to argue that the trial court violated state law and due process

by allowing the prosecution to dismiss the original indictment and re-indict him, instead of ruling

on his motion to dismiss the charges (“Claim 1”); (2) the prosecution failed to prove petitioner

guilty beyond a reasonable doubt, and appellate counsel was ineffective for failing to raise this

issue (“Claim 2”); (3) appellate counsel was ineffective for failing to assert that his confession was



                                                  7
coerced (“Claim 3”); and (4) appellate counsel was ineffective for failing to assert that the

prosecutor made improper remarks during the opening statement (“Claim 4”). Respondents assert

that Claims 2–4 are procedurally defaulted and therefore unavailable to Petitioner at this stage.

With regard to Claim 1, Respondent argues that the claim is meritless.

       A. Claims 2–4

       Petitioner appears to concede that Claims 2–4 are procedurally defaulted. See [20, at 2

(asserting only one ground, Claim 1, for habeas relief)]. And a review of the record confirms they

are defaulted. The only claim Petitioner raised in his appeal from the summary dismissal of his

state habeas petition was Claim 1. See generally [9-4]. As previously explained, the exhaustion

requirement was established to give state courts a chance to address and resolve constitutional

claims prior to a claim reaching federal court. O’Sullivan, 526 U.S. at 844–45. When a petitioner

asserts “that his continued confinement for a state court conviction violates federal law, the state

should have the first opportunity to review this claim.” Id. at 844. “State prisoners must give the

state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” Id. at 845. Because Petitioner never

offered the state courts a chance to rule on Claims 2–4—nor presents any basis or even argument

to overcome the procedural default—they are procedurally defaulted.

       B. Claim 1

       With Claims 2–4 procedurally defaulted, that leaves only Petitioner’s argument that trial

and appellate counsel were ineffective for failing to argue that the trial court violated his due

process rights by allowing the state to dismiss the 2007 indictments before resolving his motion to

dismiss. Respondent presents two arguments for why the claim is meritless: (1) the claim is




                                                 8
foreclosed by the state appellate court’s state-law basis for disposing of the issue and (2) that in

any event, the state court also rejected the federal due process basis of petitioner’s claim.

       In order to prevail on an ineffective assistance of counsel claim, Petitioner must show that

his counsel’s performance was deficient and that he was prejudiced by the deficiencies in counsel’s

performance. Strickland v. Washington, 466 U.S. 688, 687 (1984). Both components of the test

must be satisfied and “the lack of either is fatal.” Eddmonds v. Peters, 93 F.3d 1307, 1313 (7th

Cir. 1996). The Court’s review under Strickland is deferential and applying Strickland under the

AEDPA (which itself also requires deference) results in a double level of deference to the state

court determination. Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

       Under the first prong of the Strickland test, Petitioner must establish that “counsel’s

representation fell below an objective standard of reasonableness” when measured against

“prevailing professional norms.” Strickland, 466 U.S. at 688; see also Gaylord v. United States,

829 F.3d 500, 506 (7th Cir. 2016). A court must consider “all of the circumstances of [the] case”

in determining whether counsel’s acts or omissions “were made outside the wide range of

professionally competent assistance.” Menzer v. United States, 200 F.3d 1000, 1003 (7th Cir.

2000) (citing United States v. Trevino, 60 F.3d 333, 338 (7th Cir. 1995)). “When the only record

on which a claim of ineffective assistance is based is the trial record, every indulgence will be

given to the possibility that a seeming lapse or error by defense counsel was in fact a tactical move,

flawed only in hindsight.” United States v. Taglia, 922 F.2d 413, 417–18 (7th Cir. 1991). A

review of counsel’s performance is “highly deferential,” and a court’s analysis must begin with a

“strong presumption” that the defendant’s attorney provided adequate representation to his client.

United States v. Meyer, 234 F.3d 319, 324-25 (7th Cir. 2000) (internal quotation marks and

citations omitted).



                                                  9
       Under the prejudice prong, a petitioner must show that “ ‘there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceedings would have been

different.’” Allen v. Chandler, 555 F.3d 596, 600 (7th Cir. 2009) (quoting Strickland, 466 U.S. at

690). “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694; see also Rastafari v. Anderson, 278 F.3d 673, 688 (7th Cir.

2002). “It is not enough for the defendant to show that the errors had some conceivable effect on

the outcome of the proceeding.” Strickland, 466 U.S. at 694. Instead, “[c]ounsel’s errors must

have been ‘so serious as to deprive the defendant of a fair trial.’” Carter v. Butts, 760 F.3d 631,

635 (7th Cir. 2014) (quoting Strickland, 466 U.S. at 693). “This does not require a showing that

counsel’s actions ‘more likely than not altered the outcome,’ but the difference between

Strickland’s prejudice standard and a more-probable-than-not standard is slight and matters ‘only

in the rarest case.’” Harrington v. Richter, 562 U.S. 86, 111–12 (2011) (quoting Strickland, 466

U.S. at 693, 697).

       Petitioner’s claim fails under the second prong of the analysis. As an initial matter, to the

extent that Petitioner claims that that allowing the State to withdraw the 2007 indictments without

ruling on his motion to dismiss violated Illinois law, such a claim is not cognizable before this

Court. See Estelle, 502 U.S. at 67 (“We have stated many times that ‘federal habeas corpus relief

does not lie for errors of state law.’”). The only question that the Court can consider is whether

allowing the withdrawal of the indictments violated federal law. First, however, the Court must

determine if the Circuit Court could have dismissed the indictments under federal law. If it could

not, then Claim 1 must fail because counsel is not ineffective for failing to raise meritless claims.

See Warren v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013).




                                                 10
        Under Supreme Court precedent, dismissal for prosecutorial misconduct in a grand jury

hearing “is appropriate only ‘if it is established that the violation substantially influenced the grand

jury’s decision to indict,’ or if there is ‘grave doubt’ that the decision to indict was free from the

substantial influence of such violations.” Bank of Nova Scotia v. United States, 487 U.S. 250,

256–57 (1988) (adopting the standard from Justice O’Connor’s concurrence in United States v.

Mechanik, 475 U.S. 66 (1986)). Here, the Illinois Appellate Court concluded that that standard

had not been met because the false testimony offered by Detective Mendez could not have

prejudiced Defendant in light of the overwhelming amount of uncontroverted evidence that clearly

supported the grand jury’s return of an indictment. See Papaleo, 70 N.E.3d at 243–44. No clearly

established Supreme Court precedent holds to the contrary. U.S., ex rel. Brown v. Pierce, 2012

WL 851519, at *4 (N.D. Ill. Mar. 13, 2012) (“There is no clearly established Supreme Court

precedent providing state prisoners a due process right to be indicted by a grand jury solely on

truthful testimony.”); see also Anderson v. Sec’y for Dept. of Corr., 462 F.3d 1319, 1327 (11th Cir.

2006) (“There is no Supreme Court precedent clearly establishing a constitutional rule that,

irrespective of prosecutorial misconduct, an indictment must be dismissed because of perjured

grand jury testimony where the perjurious testimony is not repeated before the petit jury which

convicts.”); Goodrich v. Hall, 448 F.3d 45, 49 (1st Cir. 2006) (“[T]he Supreme Court has not

defined the circumstances in which impropriety involving even a federal grand jury can ever lead

to dismissal of an indictment once a petit jury has returned a verdict of guilt.”). Indeed, Petitioner

had no federal right to a grand jury indictment on state charges at all. See, e.g., Alexander v.

Louisiana, 405 U.S. 625, 633 (1972) (“[T]he Court has never held that federal concepts of a ‘grand

jury,’ binding on the federal courts under the Fifth Amendment, are obligatory for the States.”);

Bae v. Peters, 950 F.2d 469, 477 (7th Cir.1991) (observing that a state court defendant “had no



                                                  11
federal constitutional right to be indicted by a grand jury”). In sum, because the Illinois Appellate

Court addressed and rejected Petitioner’s claim and its decision was not “contrary to, or involved

an unreasonable application of, federal law,” the Court must deny Claim 1 of Petitioner’s habeas

petition.

IV.     Certificate of Appealability

        Under the 2009 Amendments to Rule 11(a) of the Rules Governing Section 2254

Proceedings, the “district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” Accordingly, the Court must determine whether to grant

Petitioner a certificate of appealability pursuant to 28 U.S.C. § 2253(c)(2). A habeas petitioner

does not have the absolute right to appeal a district court’s denial of his habeas petition; instead,

he must first request a certificate of appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335

(2003); Sandoval v. United States, 574 F.3d 847, 852 (7th Cir. 2009). A habeas petitioner is

entitled to a certificate of appealability only if he can make a substantial showing of the denial of

a constitutional right. Miller-El, 537 U.S. at 336; Evans v. Circuit Court of Cook County, Ill., 569

F.3d 665, 667 (7th Cir. 2009). Under this standard, Petitioner must demonstrate that “reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). In cases where a district court denies a habeas claim on procedural grounds, the habeas

court should issue a certificate of appealability only if the petitioner shows that (1) jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right, and (2) jurists of reason would find it debatable whether the district court was correct in its

procedural ruling. See Slack, 529 U.S. at 484 (“Where a plain procedural bar is present and the



                                                   12
district court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude

either that the district court erred in dismissing the petition or that the petitioner should be allowed

to proceed further. In such a circumstance, no appeal would be warranted.”).

        In view of the analysis set forth above, the Court concludes that Petitioner has not made a

substantial showing that reasonable jurists would differ regarding the merits of his non-

procedurally defaulted claim or that his other claims are procedurally defaulted. Thus, the Court

declines to certify any issues for appeal pursuant to 28 U.S.C. § 2253(c)(2).

 V.     Conclusion

        For the reasons stated above, Petitioner’s habeas corpus petition [1] is respectfully denied.

The Court declines to certify any issue for appeal pursuant to 28 U.S.C. § 2253(c)(2) and directs

the Clerk to enter judgment against Petitioner and in favor of Respondent.



Dated: July 29, 2019                                       __________________________________
                                                           Robert M. Dow, Jr.
                                                           United States District Judge




                                                  13
